Citation Nr: 0527909	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  99-13 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active Navy service from July 1979 
to July 1982 and additional duty with reserve components at 
unverified dates. 

This appeal arises from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that determined that no new and 
material evidence had been submitted and denied the veteran's 
application to reopen a claim of entitlement to service 
connection for asthma.  The veteran appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.

In June 2000, the Board reopened the claim based on new and 
material evidence and remanded it for further development.  
In June 2002, the Board undertook additional development of 
the evidence.  Thereafter, the regulation authorizing the 
Board to develop evidence was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, in September 2003, the 
Board remanded the case to the Appeals Management Center 
(AMC).  The case has returned to the Board and is ready for 
adjudication. 


FINDINGS OF FACT

1.  Clear and unmistakable evidence that asthma preexisted 
active military service has not been presented and the 
veteran is therefore entitled to the presumption of soundness 
at entry.  

2.  Competent medical evidence attributes asthma to exposure 
to toxic fumes during active military service. 





CONCLUSION OF LAW

Asthma was incurred in active service.  38 U.S.C.A. §§ 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating the claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary.  

Background

The veteran's service medical records (SMRs) from his period 
of active duty do not reflect treatment for any respiratory 
condition and his February 1970 enlistment examination report 
and a June 1982 separation examination report and medical 
history questionnaire are negative for complaint or finding 
of a respiratory defect.  Chest X-rays were normal.  Yet, an 
AF (Air Force) Form 1480, Summary of Care, contains a 
notation "Asthma X age 10" and is dated January 1982.

An SMR reflects that the veteran was examined in September 
1981 for paint school.  On a medical questionnaire, he 
reported that he was an active duty metal smith.  An official 
Department of the Navy certificate reflects that the veteran 
completed "Paint, Finish, and Insignia Course" held from 
December 14 to 24, 1981, at Naval Air Rework Facility, 
Norfolk, Virginia. 

A November 1982 enlistment examination report for the Naval 
Reserves reflects no relevant complaint or disorder; however, 
in April 1983, the veteran was treated for respiratory 
complaints and inability to smell.  SMRs from reserve 
components note relevant treatment at various times 
thereafter.  Some reflect a history of first experiencing 
respiratory problems during service.  An April 1983 SMR 
reflects seasonal rhinitis and a May 1983 SMR reflects 
allergic rhinitis.  

The SMRs contain a July 1983 letter from Susan Jones, D. O., 
of the University Of Kansas School Of Medicine's Wesley 
Medical Center, addressed to a Dr. Charles Yonkey.  Dr. Jones 
reported having first seen the veteran on July 1, 1983, for 
respiratory complaints, at which time the veteran had given a 
history of first noticing coughing and other respiratory 
symptoms while working around noxious paint fumes in the Navy 
approximately 18 months earlier.  He currently worked as a 
civilian in the same type of job.  Mild to moderate 
bronchospasm, probably induced by paint fumes, was diagnosed.  
Dr. Jones concluded "His exposure to paint fumes may be a 
possible etiology of his bronchospasm.  It is almost 
certainly exacerbating his symptoms."  

Dr. Jones's July 1, 1983, treatment report notes that the 
veteran wore an oxygen mask at his civilian painting job.  
The letter also notes that there was no previous hay fever or 
asthma attack, nor did the veteran have an allergy.  The 
report notes that the veteran's past medical history was 
"NEGATIVE" and he had no history of smoking.  The veteran 
had reported that a few months earlier, he had taken a week 
off from work and went to Colorado, but noticed that his 
symptoms just about as bad while there.  The assessment was 
mild to moderate bronchospasm, probably induced by paint 
fumes.  Dr. Jones warned the veteran that painting was a 
possible etiology and certainly exacerbated his lung and 
chest congestion.  

A July 12, 1983, treatment report from Dr. Jones reflects 
that the veteran reported that the paint fumes contained a 
class of compounds known as isocyanates, and that he did wear 
a pressurized oxygen mask.  Dr. Jones planned to research 
isocyanates and pulmonary disease.  

In an August 1983 reply letter to Dr. Jones, Charles Yonkey, 
M.D., noted that the veteran was currently painting, but not 
having any bronchospasm at work.  The physician found the 
veteran to be currently wheezing and his upper airways were 
markedly inflamed.  Moreover, both nasal passageways were 
narrowed with marked congestion and limitation of flow in 
both nares.  A chest X-ray was normal.  Pulmonary function 
test showed mild obstructive defect.  The physician found 
bronchospasm and noted that it was exacerbated by sinusitis.  
Painting was a likely aggravating factor, although the 
physician felt that painting had not caused the problem.  The 
physician concluded that the veteran had "clinically 
significant bronchospasm, which is most certainly aggravated 
by his current occupation."  

In March 1984, the veteran was counseled for reactive airway 
disease and the importance of avoiding respiratory irritants.   

The SMRs also contain a February 1989 letter from Seth 
Schneider, M.D., of Allergy Associates of Wichita.  The 
letter notes that the veteran had a childhood history of mild 
asthma with only one flare-up in recent years.  

Private hospital records from 1986 reflect that the veteran 
underwent surgery for removal of nasal polyps and sphenoid 
sinusotomy.

A California Air National Guard Report of Medical 
Examination, dated April 1994, contains the following entry: 
"Diagnosed asthma in 1983 while in Navy due to paint 
solvent."  

According to service documents, the veteran returned to 
active duty in October 1994, but a Medical Evaluation Board 
(MEB) disqualified him two months later.  According to an AF 
Form 618, Medical Board Report, an MEB met in December 1994, 
and determined that "intrinsic asthma" was incurred in 
"approximately 1980" while entitled to basic pay 
(entitlement to basic pay indicates that the veteran was in 
either active military service or on active duty for 
training).  The report also reflects that asthma did not 
preexist active service.  The report contains the signatures 
of three MEB members.  The report does not contain a line-of-
duty determination.  

In January 1998, the veteran's mother recalled that the 
veteran first had respiratory problems in 1982, shortly after 
discharge from the Navy.  She felt that if her son had a 
history of childhood asthma, the Navy would not have enlisted 
him.  

In February 1998, the veteran requested that his claim for 
service connection be reopened.  He claimed that he was 
exposed to paints in the Navy in 1981 and that he noticed 
relevant symptoms in summer and fall of 1982 in the Air 
National Guard.

The RO received VA records in 1998 that reflect chronic nasal 
polyposis and sinusitis in the early 1990s.  

In July 1998, Dr. I., a VA physician, noted that the claims 
file revealed that the veteran had childhood asthma and that 
SMRs from his first period of service were negative for 
asthma.  The physician added that asthma was first shown on 
July 1, 1983.  Dr. I. opined that the claims file also did 
not show that asthma had been incurred in service nor had it 
been aggravated during the second period of active duty from 
Oct 2, 1994, to January 5, 1995.  

In October 1998, the veteran submitted a public school record 
that suggests that at approximately age 12, he had normal 
health and no asthma.  Although the report is not dated, it 
contains a 1973 entry.  The veteran was born in 1961.

Also of record are private physician statements showing 
asthma treatment.  In an October 1998 statement, Dr. 
Schneider retracted his February 1989 statement concerning a 
history of childhood asthma.  

In an undated report, private pulmonary specialist, J. Sue 
Johnson, M.D., reported that she first evaluated the veteran 
in April 1999.  At that time, the veteran's pulmonary 
function test (PFT) showed persistent asthma requiring daily 
inhaler therapy, daily nasal spray, saline water nasal 
irrigation, and other medications.  Asthma attacks continued.  
Persistent sinus conditions required several surgeries.

Dr. Johnson reviewed the medical records and opined that the 
veteran's asthma and sinusitis were most likely 
environmentally induced.  She noted that his symptoms 
developed after one and a half years of continuous exposure 
to various chemical fumes while on active duty, and 
specifically noted that one and a half years is the typical 
latent period of occupational asthma.  She added that the 
veteran would most likely require life-long daily treatment 
and avoidance measures.  She claimed to have extensive 
experience with occupational lung disease.  She directed an 
asthma center and laboratory.  

On VA examination in October 1999, a physician reviewed the 
claims file and examined the veteran.  The physician elicited 
from the veteran a detailed history of military duty.  The 
veteran reported exposure during active service to inhalation 
hazards and carcinogens such as methyl ethyl ketone, toluene, 
and other solvents used in corrosion control, and to 
isocyanates and diisocyanates and solvents used in enamel and 
in lacquer aircraft paint.  The veteran reported that he 
became a metals specialist in 1979 and became a corrosion 
control specialist in 1981, working daily with those 
solvents.  He first noticed wheezing during the latter 
period.  

The physician noted that two previous physicians reported 
that the veteran had a childhood history of asthma, although 
one physician had retracted this. 

The VA physician noted that during active service the 
veteran's lungs were totally free of wheezing, squeaks, 
rales, or rubs.  Following PFT testing and chest X-ray, the 
diagnosis was mild asthma.  The physician noted that the 
veteran's PFT was currently almost entirely normal with no 
exercise limitation or wheeze on physical examination.  In 
response to a question as to incurrence or aggravation of 
asthma due to exposure to chemical fumes during service, the 
physician responded that the veteran currently had mild 
asthma and felt that any current symptoms were controlled by 
medication.  The physician added that any current asthma was 
not caused by exposure to inhaled chemical or fumes.  The VA 
physician based that opinion on the fact that the veteran's 
family members had atopic conditions; the veteran had a 
history of recurrent nasal polyposis; and, two reports of a 
history of childhood asthma.  

The VA physician also noted that exposure to irritant 
chemicals would exacerbate any asthma, but that "most" 
patients fully recovered after exposure had ended.  In 
support of this opinion, he pointed out that PFTs showed 
almost completely normal lung function.  The physician 
concluded by noting that the veteran indeed had had childhood 
asthma and that inhaled toxic fumes during active service 
left him in no worse condition.  

At a hearing before a hearing officer at the RO in February 
2000, the veteran testified that he had no preservice asthma 
condition, that he did not suffer from childhood asthma, nor 
did he receive asthma treatment in childhood.  He testified 
that asthma symptoms started in 1981 or 1982, and that he did 
not seek medical care initially.  He testified that he had a 
similar job after service for approximately 10 months, but he 
said that his symptoms were already present at that time.  
His condition gradually worsened and he ultimately sought 
treatment in 1983.  Medication currently controlled asthma, 
and he continued to receive treatment at a VA facility.  The 
veteran argued that VA medical opinions were not valid 
because they were not specialists and because they assumed a 
preexisting childhood asthma.  He pointed out that a private 
doctor had amended an earlier report that he had a history of 
childhood asthma.  He said that he played on a service 
basketball team for a season and could perform physically 
demanding tasks, which he could not have done if he had 
asthma prior to active military service.

The veteran submitted various articles in support of his 
claim.  One discusses asthma as a result of diisocyanate 
exposure.  Another discusses biochemical studies on the 
toxicity of isocyanates.  Another notes that isocyanide is 
used in polyurethane paint and causes allergic reactions.  
Another notes that irritants cause mucous production, which 
clog airways.  

Another article notes that repeated exposure to chemicals 
causes adult-onset occupational asthma, evidenced by 
worsening symptoms in the workplace and improvement on 
weekends and during vacations; however, symptoms could 
persist long after leaving the workplace.  Almost half of 
occupational asthma cases caused by low molecular weight 
compounds never completely resolve.

In October 2000, the Board determined that the claims should 
be reopened.  The Board remanded the case for a VA 
examination and nexus opinion.  

Outpatient treatment reports received at various time since 
October 2000 reflect ongoing treatment of respiratory 
problems.  

In October 2001, Dr. I., a VA physician reviewed the claims 
file and noted that there was no in-service asthma complaint.  
Dr. I explained that paint can cause three different 
reactions: (1) An immediate effect within 15 minutes; (2) a 
delayed reaction 6 to 8 hours later; and, (3) a reaction 12 
to 18 hours later, which was uncommon.  Finally, Dr. I noted 
that presumptive service connection was not available for 
asthma.  Because there was no in-service complaint and 
because presumptive service connection for asthma was not 
available, Dr. I concluded that the condition was not 
incurred in or aggravated by active duty.  

The claims file reflects that VA's Greater Los Angeles 
Healthcare System sent a letter bearing a date of June 16, 
2003, to the veteran advising him of a scheduled VA 
examination on June 18, 2003.  

The claims file reflects that the veteran failed to report 
for the examination.  The claims file also reflects that the 
veteran failed to report for an examination on June 30, 2003, 
although the claims file lacks a record of any notification 
of that examination.  It was noted that the claims folder had 
failed to arrive at the time of the scheduled examinations.

In an October 2003 fax to the RO, the veteran reported that 
he had received a telephone notice of a VA appointment for 
October 2003, but that he had lost the information.  He 
requested any information.  The RO did not respond.

In June 2004, the veteran provided an updated mailing address 
for a private treating physician.  


Analysis

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows that the 
disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  Where a condition is not shown to be 
chronic, then continuity of symptomatology is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case, the veteran's initial enlistment examination 
report is entirely negative for asthma or any other 
respiratory disorder; however later reports mentioned asthma 
at age 10 and a VA medical opinion is predicated on the fact 
that asthma existed prior to active service and was not 
permanently aggravated during active service.  The first 
question for resolution therefore is whether asthma 
preexisted active service, for this will determine whether 
the veteran must be accorded the presumption of soundness at 
entry.  

A veteran is presumed to be in sound condition when accepted 
for active service, except for conditions noted on the 
examination when he was accepted for such service.  
38 U.S.C.A. § 1111, 1132, 1137 (West 2002).  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Miller v. 
West, 11 Vet. App. 345, 347 (1998).  

The only evidence that the veteran entered active military 
service with childhood asthma is contained in documents 
created after the enlistment examination.  None of these 
documents is contemporaneous with the veteran's childhood.  
None of these documents addresses the basis for finding that 
the veteran's asthma began at age 10.  Even if signed by a 
medical professional, the documents do not constitute clear 
and unmistakable evidence.  Miller, 11 Vet. App. at 348 (A 
bare conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness).  

The veteran and his mother have denied that he had asthma 
prior to active military service, and they appear to be 
credible.  Moreover, an MEB concluded that asthma began 
during active service and a childhood school document (dated 
prior to active military service) notes that there was no 
asthma.  Thus, it is debatable, if not doubtful, that the 
veteran entered active military service with asthma.  
Moreover assuming arguendo that he did have childhood asthma, 
the medical evidence clearly reflects that he had no asthma 
at the time of entry into active military service.  Clear and 
unmistakable evidence that the asthma manifested in 1983 
preexisted active military service has not been presented.  
The veteran is therefore entitled to the presumption of 
soundness at entry.  Id.  

In this case, the medical evidence of service incurrence of 
asthma is at least in relative equipoise.  Although a VA 
physician opined that asthma did not begin during active 
service, the physician based that opinion largely on the 
assumption that the asthma shown subsequent to active service 
existed prior to entry.  Because the presumption of soundness 
has not been rebutted, the Board cannot accept that premise, 
and the opinion is of limited probative value.  

Secondly, a separation examination report does not reflect 
any asthma.  This medical evidence also argues against 
service connection; however, a later MEB report clearly finds 
that asthma began prior to separation.  These two SMRs more 
or less cancel out each other, and the evidence remains in 
relative equipoise.  

Finally, a private physician concluded that asthma began 
during active service and explained that asthma can have a 
latency period of many months between the insult and the 
symptoms.  The physician felt that the veteran's asthma 
merely followed its typical latency period before it 
manifested itself many months later.  This medical opinion is 
based on reasonably correct facts and therefore is 
persuasive; however, a VA examiner found no such latency 
period, at least beyond 18 hours.  This opinion is also 
persuasive.  Thus, these two opinions also tend to cancel out 
each other and the evidence remains in relative equipoise.   

While the etiology of the veteran's asthma remains very 
controversial, medical certainty is not required for a grant 
of service connection.  After considering all the evidence of 
record, including the testimony, the Board finds that 
relative equipoise exists.  The benefit of the doubt doctrine 
is therefore for application.  See 38 U.S.C.A. § 5107 (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
claim of entitlement to service connection for asthma will be 
granted.  




ORDER

Entitlement to service connection for asthma is granted.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


